Case 1:20-cv-00070-SPW Document 39 Filed 09/30/20 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT = i jo Ff
FOR THE DISTRICT OF MONTANA °

 

BILLINGS DIVISION SEP 5 0 2020

BO KOMBOL, individually and on

behalf of other persons similarly
situated,

Plaintiff,
vs.

ALLSTATE INSURANCE
COMPANY; ALLSTATE VEHICLE
AND PROPERTY INSURANCE
COMPANY; ALLSTATE
INDEMNITY COMPANY;
ALLSTATE PROPERTY AND
CASUALTY INSURANCE
COMPANY; and DOES I—100,

Defendants.

 

 

Clerk, US District Court
Listnct Of Montana
Billings

CV 20-70-BLG-SPW

OPINION AND ORDER

Before the Court is a motion to dismiss Plaintiff Bo Kombol’s (“Kombol”)

First Amended Complaint filed by Defendant Allstate Vehicle and Property

Insurance Company (“Allstate Vehicle”) (Doc. 24). For the following reasons, the

motion is denied in part and granted in part.

I. Facts alleged in amended complaint

Bo Kombol is a resident of Yellowstone County, Montana and an insured of

Allstate Vehicle at all time relevant. (Doc. 19 at 2; 4). On May 21, 2016, Kombol

suffered property damage during a hailstorm. Allstate Vehicle determined that
Case 1:20-cv-00070-SPW Document 39 Filed 09/30/20 Page 2 of 14

Kombol’s insurance policy covered the loss. Kombol and Allstate Vehicle agreed
on a partial scope of the loss and repair cost on December 19, 2019. (Doc. 19 at 4).
Allstate Vehicle provided an actual cash value payment based on the agreed scope
shortly thereafter. An actual cash value payment is equal to the replacement cost
value of the damaged property minus depreciation. (Doc. 19 at 4). Allstate
Vehicle’s payment did not include sums for general contractor overhead and profit
costs (““GCOP”). (Doc. 19 at 4).

Kombol alleges that it is Allstate Vehicle’s policy and practice to refuse
GCOP payments unless and until it is incurred by the insured. In other words,
Allstate Vehicle systematically refuses to provide GCOP payments in the actual
cash value payments. (Doc. 19 at 4). Kombol further alleges that Allstate Vehicle
has never cited a policy provision or Montana law allowing the insurer to refuse
payments for GCOP. Therefore, Allstate Vehicle’s policy and practice of refusing
to include GCOP in actual cash value payments is a breach of contract and a
violation of Montana’s Unfair Trade Practices Act (“UTPA”). (Doc. 19 at 4-5).
II. Law

A motion to dismiss for failure to state a claim is governed by Fed. R. Civ.
P. 12(b)(6). To survive a motion to dismiss, “a complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic
Case 1:20-cv-00070-SPW Document 39 Filed 09/30/20 Page 3 of 14

Corporation v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
plausibility when the pleaded factual content allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.”
Igbal, 556 U.S. at 678. The complaint is construed in the light most favorable to
the non-moving party. Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152, 1159
(9th Cir. 2012).

In determining a motion to dismiss, a district court may consider documents
attached to the complaint and documents “whose contents are alleged in a
complaint and whose authenticity no party questions.” Knievel v. ESPN, 393 F.3d
1068, 1076 (9th Cir. 2005).

III. Discussion

Allstate Vehicle argues the amended complaint should be dismissed, or the
action alternatively stayed, for the following reasons: 1) Allstate Vehicle submitted
a written demand for appraisal and Kombol must comply with that demand before
pursuing litigation; 2) the UTPA precludes Kombol’s bad faith (Count I) and
declaratory relief (Count III) claims; 3) Kombol’s class allegations should be
dismissed or stricken for lack of a class definition in the amended complaint; and
4) all other named, non-issuing defendants should be dismissed for lack of
standing.

A. Allstate Vehicle’s appraisal demand
Case 1:20-cv-00070-SPW Document 39 Filed 09/30/20 Page 4 of 14

Allstate Vehicle argues that the terms of Kombol’s policy prevent him from
pursuing the current litigation if a loss value disagreement arises and a party serves
a written demand for an appraisal on the other party—as Allstate Vehicle served on
Kombol. Specifically, the policy states, “[i]f you and we fail to agree on the
amount of loss, either party may make written demand for an appraisal.” (Doc. 25-
1 at 39). The policy further states, “[n]o one may bring an action against us in any
way related to the existence or amount of coverage, or the amount of loss for
which coverage is sought, under a coverage to which Section I Conditions
applies, unless . . . there has been full compliance with all policy terms.” (Doc. 25-
1 at 39). Allstate Vehicle filed a written demand for appraisal on July 10, 2020
(Doc. 25-2) asserting that Kombol’s argument for GCOP payments represents a
disagreement over the value of the loss. Therefore, the two parties must exhaust the
appraisal process before pursuing litigation and this Court must either dismiss
Kombol’s current amended complaint as premature or stay the litigation pending
the appraisal outcome.

Kombol responds that Allstate Vehicle’s appraisal argument is without merit
for several reasons. First, the policy language applies to situations where the
parties have yet to initiate a lawsuit but says nothing about maintaining a lawsuit if
the appraisal demand is submitted after the complaint, as Allstate Vehicle did in

this case. Second, Kombol asserts that the loss amount is not at issue as the parties
Case 1:20-cv-00070-SPW Document 39 Filed 09/30/20 Page 5 of 14

agreed to a partial scope of the loss on December 19, 2019. The issue Kombol
complains of involves Allstate Vehicle’s policy and practice of not providing
GCOP sums in their actual cash value payments. The amended complaint,
according to Kombol, therefore addresses an issue not capable of resolution
through appraisal. Third, Allstate Vehicle did not serve their written demand for
appraisal until the same day the insurer filed their motion to dismiss, making the
demand untimely and unreasonable under Montana law. Fourth, Kombol argues
the motion to dismiss should be denied until the parties have had an opportunity to
engage in further discovery.!

The Court finds Kombol’s second argument most persuasive and denies
Allstate Vehicle’s assertion that Kombol’s amended complaint should be dismissed
for failure to engage in appraisal. The amended complaint states that the parties
came to an agreement on a partial scope of loss on December 19, 2019 and Allstate
Vehicle made payments based on this agreement. For purposes of a motion to
dismiss, the Court must accept these factual allegations as true. Ashcroft, 556 U.S.
at 678. Thus, the issue of the loss value appears to have been settled on that date,

yet Allstate Vehicle refused to provide compensation for the GCOP expenses

 

' Kombol also argues that Allstate Vehicle cannot point to the insurance policy terms as a Court’s review of a
motion to dismiss is limited to the complaint. However, the Court is able to review documents when those
documents are attached to or referenced in the complaint and neither party questions the document’s authenticity.
Knievel, 393 F.3d at 1076. Kombol’s amended complaint references the insurance policy for definitions of actual
cash value and replacement cost value. (Doc. 19 at 4). Neither party appears to question the authenticity of the
policy either. Therefore, the Court may review the document under Allstate Vehicle’s motion to dismiss.

5
Case 1:20-cv-00070-SPW Document 39 Filed 09/30/20 Page 6 of 14

incurred by Kombol allegedly due to the company’s policy and practice. The Court
is convinced that had the parties submitted to the appraisal process, the issue of
Allstate Vehicle’s GCOP payment would remain. Kombol’s refusal to respond to
Allstate Vehicle’s written demand for appraisal, filed almost seven months after
the partial scope of loss agreement, does not limit Kombol’s ability to pursue
litigation on the issue of Allstate Vehicle’s GCOP payment policy.

B. Kombol’s bad faith and declaratory judgment claims

At the outset, Kombol stipulates to the dismissal of his declaratory judgment
claim (Count III). Count III of Kombol’s amended complaint is therefore
dismissed.

Montana’s UTPA governs all lawsuits filed against an insurer based on how
the insurer handled the insured’s claim. § 33-18-242(3), MCA. An insured may
bring claims for breach of contract, fraud, or otherwise pursuant to the § 33-18-
242, MCA. However, “[a]n insured may not bring an action for bad faith in
connection with the handling of an insurance claim.” § 33-18-242(3).

Allstate Vehicle argues that the UTPA requires this Court to dismiss
Kombol’s Count I to the extent it alleges a common law bad faith claim against the
insurer. Kombol responds that the Montana Supreme Court expressly reserved the
ability of a claimant to allege a breach of the implied covenant of good faith and

fair dealing in Draggin’ Y Cattle Co., Inc. v. Junkermier, Clark, Campanella,
Case 1:20-cv-00070-SPW Document 39 Filed 09/30/20 Page 7 of 14

Stevens, 439 P.3d 935 (Mont. 2019). Because Count I alleges only a breach of
contract and a breach of the implied covenant of good faith and fair dealing,
Kombol argues the claim is not precluded by the UTPA.

Kombol’s citation to Draggin’ Y Cattle Co. is persuasive. As the Montana
Supreme Court explained, “[i]n addition to allowing private rights of action for
violations of certain duties expressed in the UTPA, § 33-18-242(3), MCA,
preserves an insured’s common-law right to bring a breach of contract claim. Every
insurance contract includes a covenant of good faith and fair dealing, which we
have long recognized gives rise to a duty to accept a reasonable offer within policy
coverage limits.” Draggin’ Y Cattle Co., 439 P.3d at 942-43 (citing Gibson v. W.
Fire Ins. Co., 682 P.2d 725, 730 (Mont. 1984)) (emphasis added). Therefore, the
UTPA does not preclude parties from pursuing claims for a breach of the implied
covenant of good faith and fair dealing and Allstate Vehicle’s argument to dismiss
part of Kombol’s Count I is denied.

C. Kombol’s class definition

Allstate Vehicle argues that Kombol’s putative class allegations should be
dismissed or stricken because Kombol’s amended complaint fails to precisely
define the putative class. The defendant cites several cases in support of dismissing
a class allegation at the motion to dismiss stage including cases from the Fourth

Circuit, Illinois, Ohio and California. Allstate Vehicle further points to Kombol’s
Case 1:20-cv-00070-SPW Document 39 Filed 09/30/20 Page 8 of 14

decision to remove the class definition originally included in the complaint as
evidence of an intentional strategy to mislead or game the Court and insurer.

Kombol responds that the amended complaint provides sufficient facts to
satisfy all of Rule 23’s requirements including a class definition. However,
Kombol asserts that it is Ninth Circuit law for district courts to refuse to engage in
a class action analysis until the plaintiff moves for class certification. It would
_ therefore be premature for the Court to dismiss Kombol’s putative class allegations
on a motion to dismiss.

Kombol cites primarily to the Ninth Circuit case Gillibeau v. Richmond, 417
F.2d 426 (9th Cir. 1969), for the precedent that district courts should refrain from
entertaining a class action analysis at the motion to dismiss stage of litigation. In
Gillibeau, the defendants challenged the plaintiffs’ second amended complaint for
several reasons including that the complaint inadequately alleged a basis for a Rule
23 class action. 417 F.2d at 432. The only basis for the class allegation was a
statement that the plaintiffs brought their suit pursuant to Rule 23(a)(1) on behalf
of other, similarly situated individuals. Jd. The Gillibeau Court determined this
basis to be “wholly insufficient, since there must not only be allegations relative to
the matters mentioned in Rule 23(a)(2), (3) and (4), and Rule 23(b), but, in
addition, there must be a statement of basic facts. Mere repetition of the language

of the Rule is inadequate.” /d. The Ninth Circuit went on to say, “[h]owever,
Case 1:20-cv-00070-SPW Document 39 Filed 09/30/20 Page 9 of 14

compliance with Rule 23 is not to be tested by a motion to dismiss for failure to
state aclaim....” Jd.

This decision has not been overruled and is still precedent in the Ninth
Circuit. Motions to dismiss are viewed with disfavor by district courts and granting
such a motion is a rarity. Steinke v. Safeco Ins. Co. of Am., 270 F. Supp. 2d 1196,
1197 (D. Mont. 2003) (citing Gilligan v. Jamco Development Corporation, 108
F.3d 246, 249 (9th Cir. 1997)). Thus, whether Kombol’s class definition meets the
requirements of Rule 23 is an argument best reserved as a defense to Kombol’s
forthcoming motion for class certification. Hovenkotter v. Safeco Corp., 2009 US.
Dist. LEXIS 129596, *26 (W.D. Wash. 2009) (“While the court questions the
merits of the argument that the decision whether to arbitrate would preclude class
certification .. . this is an argument most aptly raised in defense to Mr.
Hovenkotter’s motion for class certification.”)

D. Kombol’s standing re Non-Issuing Defendants

Allstate Vehicle argues that the other named, non-issuing defendants should
be dismissed for lack of Article III standing. Specifically, Kombol entered into an
insurance contract with Allstate Vehicle to cover the property at issue. Kombol has
no contractual relationship with any other insurer nor has Kombo! alleged any

direct injury at the hands of any other defendant. Allstate Vehicle further argues
Case 1:20-cv-00070-SPW Document 39 Filed 09/30/20 Page 10 of 14

that Kombol cannot rely on the juridical link doctrine to support a showing of
standing at the pleading stage.

Kombol responds that at a motion to dismiss, all factual allegations in a
complaint must be taken as true and Kombol alleges that all named defendants
engage in the same or similar claim handling policy at issue in this case. Kombol
alleges that each defendant is a co-conspirator or agent of the joint venture to
wrongfully withhold GCOP from their insureds. In support of these allegations,
Kombol points to Allstate Vehicle’s declaration from Don Odom, filed in support
of the removal notice. Mr. Odom states that he is employed by Allstate generally
and goes on to describe how he calculates loss amounts using a program called
Xactimate. Kombol contends this proves that all Allstate insurance companies
utilize the same practice to calculate loss and engage in the same policy of
withholding GCOP.

A federal court cannot consider the merits of a claim under Article III of the
U.S. Constitution unless the party seeking relief establishes standing to sue the
named defendants. Hovenkotter, 2009 U.S. Dist. LEXIS 129596, *7 (citing
Whitmore v. Arkansas, 495 U.S. 149, 154 (1990)). “A litigant demonstrates
standing by showing that he or she has suffered an injury in fact that is fairly
traceable to the challenged action and is redressable by a favorable judicial

decision.” /d. These constitutional requirements apply regardless of whether the

10
Case 1:20-cv-00070-SPW Document 39 Filed 09/30/20 Page 11 of 14

plaintiff seeks personal redress or a class action. Bates v. United Parcel Serv., Inc.,
511 F.3d 974, 985 (9th Cir. 2007). “In a class action, standing is satisfied if at least
one named plaintiff meets the requirements.” Jd.

In La Mar v. H & B Novelty & Loan Co., 489 F.2d 461, 466 (9th Cir. 1973),
the Ninth Circuit created the juridical link doctrine by holding that if the plaintiffs,
as a group, have suffered an identical injury by way of a concerted action or
conspiracy of several related parties, the class action may proceed. However, since
its inception, the doctrine has been inconsistently applied with several courts
recognizing its applicability only during the adequacy and typicality analysis of a
class certification, for which the doctrine was created. Siemers v. Wells Fargo & Co.,
2006 U.S. Dist. LEXIS 81097, * 20 (N.D. Cal. 2006); Lindquist v. Farmers Ins. Co.,
2008 U.S. Dist. LEXIS 11832, *35-38 (D. Ariz. 2008); Hovenkotter, 2009 U.S. Dist.
LEXIS 129596, *12-13.

In Lindquist, the District Court for the District of Arizona reviewed a
substantially similar argument for dismissal of non-contracting defendants from a
class action allegation based on lack of standing. The named plaintiff had filed a
class action complaint listing Farmers Arizona as well as Farmers Insurance
Exchange, Truck Insurance Exchange, Fire Insurance Exchange, Mid-Century
Insurance Company, and Farmers Group, Inc. as defendants. Lindquist, 2008 U.S.

Dist. LEXIS 11832, *31. The defendants argued the plaintiff could not maintain his

11
Case 1:20-cv-00070-SPW Document 39 Filed 09/30/20 Page 12 of 14

lawsuit, even a class action, against all the defendants because the plaintiff had no
~ contractual relationship with any company other than Farmers Arizona. The district
court determined that plaintiff lacked standing to sue for breach of contract without
a contractual relationship despite Lindquist’s allegations that the named defendants
engaged in a joint venture or represented a single, related entity. /d., *41. Standing,
according to the Lindquist Court, is a threshold requirement separate from the class
action analysis which must be established in every case. Id., * 34 (citing O'Shea v.
Littleton, 414 U.S. 488 (1974); Allee v. Medrano, 416 U.S. 802 (1979); Simon v.
Eastern Kentucy Welfare Rights Organization, 426 U.S. 26 (1976)). Merely filing a
class action lawsuit does not provide the named plaintiff with a loophole to that
requirement. Jd.

The reasoning of the Lindquist Court, as well as the Hovenkotter and Siemers
Courts, is persuasive and applicable to the present case. Kombol is an insured of
Allstate Vehicle and has a contractual relationship with that entity. Kombol alleges
that Allstate Vehicle breached that contractual relationship which caused him harm.
This is sufficient to establish Kombol’s Article III standing to sue Allstate Vehicle
for breach of contract and violations of Montana’s UTPA, which Kombol has done.
However, Kombol has not alleged a contractual relationship with any other
defendant nor has he alleged how the non-issuing defendants have caused him direct

harm. The generalized allegations of harm that Kombol has put forth against the non-

12
Case 1:20-cv-00070-SPW Document 39 Filed 09/30/20 Page 13 of 14

issuing defendants are not enough to satisfy Kombol’s standing requirement at this
stage’. Hovenkotter, 2009 U.S. Dist. LEXIS 129596, *11 (“While the court accepts
as true Mr. Hovenkotter’s contention that the Defendants in this case all engaged in
the same conduct that caused Mr. Hovenkotter’s injury, Mr. Hovenkotter does not
link his injury with any action taken by either Safeco America or Safeco
Corporation. The court therefore finds that Mr. Hovenkotter’s asserted harm against
Safeco America and Safeco Corporation is merely a statement of a “generalized
grievance,” and does not confer standing on Mr. Hovenkotter to sue either Safeco
America or Safeco Corporation”). The Court grants Allstate Vehicle’s motion to
dismiss all claims against the non-issuing defendants but without prejudice should
Kombol wish to amend his complaint at a later date with further evidence of injury
or named plaintiffs.
IV. Conclusion and Order

For the foregoing reasons, IT IS HEREBY ORDERED that Defendant
Allstate Vehicle’s Motion to Dismiss (Doc. 24) is DENIED in Part and
GRANTED in Part:

1. Allstate Vehicle’s Motion is DENIED as to the party’s argument that the

insurance contract’s appraisal provision precludes the present lawsuit.

 

2 Kombol also argues that the Court should find that the Defendants have violated Fed. R. Civ. P. 7.1 by failing to
file a disclosure statement identifying the parent corporations of the named entities. Given the Court’s ruling on
Kombol’s lack of standing, this argument is moot. ,

13
Case 1:20-cv-00070-SPW Document 39 Filed 09/30/20 Page 14 of 14

2. Allstate Vehicle’s Motion is GRANTED as to Count III of Kombol’s
Amended Complaint (Declaratory Judgment), and that claim is dismissed.

3. Allstate Vehicle’s Motion is DENIED as to Counts | and II of the
Amended Complaint.

4. Allstate Vehicle’s Motion is DENIED as to the party’s argument that
Kombol’s putative class action must be dismissed for lack of a precise class
definition.

5. Allstate Vehicle’s Motion is GRANTED without prejudice as to the
party’s argument that the non-issuing defendants must be dismissed for lack of

standing. The caption shall be altered to reflect this change.

The Clerk of Court is ordered to dismiss all named defendants without prejudice

except for ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY.

DATED this 29" day of September, 2020.
Lee - ele

/SUSAN P. WATTERS
United States District Judge
